ORIGINAL                                             08/16/2022


                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                    Case Number: DA 22-0065


                                              DA 22-0065



L. CRAIG SEMENZA,
                                                                             AUG 1 6 2022
                   Plaintiff and Appellant,                               Bowen Greenwooa
                                                                        Clerk of Suprerne Court
                                                                           State of Montana
          v.
                                                                     ORDER


HOLLISTER. A. LARSON. et al, and
HOLLY JEAN LARSON, both individually and
collectively d/b/a FIRST & MAIN BUILDING,

                    Defendants and Appellees.



                                                                      for the extemon of I me
           Plaintiff and Appellant L. Craig Semenza has file a motion

within to file his opening brief.
                                                                              ion of time,
           Upon consideration of Plaintiff s and Appellant's motion for extens
                                                                      motion f:Je .:'.xtensk a is
           IT IS HEREBY ORDERED that Plaintiff's and Appellant's

                                                             within which to        file hi opening
 GRANTED. Plaintiff and Appellant has until August 29, 2022,

 brief_
                           %.*1--/\-=
               DATED this 1-1„ day of August, 2022.